Dissenting Opinion by
Judge McGINLEY.
I respectfully dissent. Section 316.193 (Driving under the influence; penalties) of Title XXIII of the Florida Motors Vehicles Code (Florida’s DUI Statute) provides:
(1) A person is guilty of the offense of driving under the influence and is subject to punishment as provided in subsection (2) if the person is driving or in actual control of the vehicle within this state and:
(a) the person is under the influence of alcoholic beverages, any chemical substance set forth in s. 877.111, or any substance controlled under chapter 893, when affected to the extent that the person’s normal faculties are impaired;
(b) The person has a blood-alcohol level of 0.08 or more grams of alcohol per 100 milliliters of blood; or
(c) The person has a breath-alcohol level of 0.08 or more grams of alcohol per 210 liters of breath, (emphasis added).
Section 3731 of the Vehicle Code (Code), 75 Pa.C.S. § 3731 provides:
(a) Offense defined.-A person shall not drive, operate or be in actual control of the movement of a vehicle in any of the following circumstances:
(1) While under the influence of alcohol to a degree which renders the person incapable of safe driving.
*1086(4) While the amount of alcohol by-weight in the blood of:
(i) an adult is 0.10% or greater .... (emphasis added).
Here, there is no dispute that Neil Chrisman (Chrisman) operated a motor vehicle in Florida while having a blood-alcohol content of .09% and that such conduct was a violation of Florida’s DUI Statute. However, if Chrisman’s same conduct and blood-alcohol result occurred in Pennsylvania there would be no violation for driving under the influence of alcohol. Based upon these facts, the Secretary erred as a matter of law by concluding that Florida’s and Pennsylvania’s DUI statutes were “equivalent.” I would reverse the order of the Secretary of Transportation and reinstate Chrisman’s driving privilege.